Title: To Thomas Jefferson from Giuseppe Chiappe, 24 July 1788
From: Chiappe, Giuseppe
To: Jefferson, Thomas


          
            
              Excellence
            
            Mogador Le 24e. Juillet 1788
          
          Dans ma derniere du 24e. May que J’ay eû l’honneur d’êcrire à Votre Excellence, Je me proposois de l’informer ensuite de tout ce qui se passeroit à la Cour et dans le Paÿs à l’égard principalement des Anglois, et des Hollandois, et de la gite de S.M.I. au Nort a ses Provinces avec tant de Troupes qui faisoient soupsçonner une particuliere expedition. Je m’en aquitte avec bien du plaisir pour convaincre Votre Excellence de mon assiduité dans toutes les occasions qui se presentent, et non obstant que Je me trouve privé de l’honneur d’une seule réponse d’aprez bien des Lettres que J’ay écrites de toute part, Je continuerois de le faire avec la même exactitude. Quattre Frégattes Angloises détachées de l’Esquadre de la Mediterranée, et sous le même Comendant aprez avoir été à Tanger pour y depecher les Lettres a la Cour, ont parcourrue la Côte jusqu’a Mogador pour se faire voir, et par tout ont êtés reçues avec des marques sinceres de la meilleure correspondence. Les Lettres du Roy George n’en contestoient pas  moins, et l’on est assuré que de part et d’autre l’on continuera dans la plus bonne armonie, non obstant que S.M.I. ne veuille pas plus se servir du Canal de Gibraltar pour faire passer ses Lettres, ni non plus accorder a cette Place les Provisions qu’Elle avoit coutume de tirer de ces Ports, mais l’on s’attend encore à l’eclaircissement de cet dernier refus, qui pourroit bien être revoqué dans peu de tems. Les Hollandois ont parus également à Tanger avec quattre de Leurs Vaisseaux de la Division de la Méditerranée. Un de ses Comandants chargé par SS:HH:PP: de l’Ambassade y est descendu, et en compagnie du Consul General de la Nation passera a la Cour aussi tôt qu’il en aura les ordres, et qu’il sera determiné le lieu de sa rencontre. En attendant S.M.I. est toujours campée aux environs de Mequinez d’ou il a fait partir ses Troupes augmentées jusqu’au nombre de 30. mille pour subjuguer des certaines Provinces Rebelles, et les ramener a leur devoir. Il tient encore la Campagne, mais les plus sûres nouvelles contestent que dans peu de tems le tout sera tranquil, et dans la plus grande subordination. Les Presents envoyés par la Cour de Portugal consistoient en Toileries très fines, Draps superbes de toute sorte, Velours, Soiries en Or, et fournitures très-riches en Pierreries precieuses. Cette Cour a obtenue la confirmation de l’extraction des Bleds avec les Droits d’exportation diminués comme auparavant, et aux conditions mêmes que la Cour d’Espagne. Votre Nation Americaine ne doit pas moins s’attendre à des predilections, vû que S.M.I. s’en est expliquée formellement, et il ne manque que la concurrence. D’aprez que Monsieur Barklay est parti pour Filadelfe Je n’ay pas reçu de Luy aucune Lettre, et J’ose recomander à Votre Excellence l’incluse pour Luy affin qu’elle Luy parvienne; et toujours rempli des sentiments de la plus haute estime, J’ay l’honneur d’être très profondement De Votre Excellence Le très-Humble et très-Obeissant serviteur
          
            
              Giuseppe Chiappe
            
          
        